OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787
                                                                                      4?
                                                                                          $w^
                                                                                                      \   t^MVA^VJJJ.\\,',A^.^JtM^.U




                 PENALTY FORrJ                                                     02 1R

2/11/2015        PRIVATE US^7'                                                     0006557458                 FEB 1 3       2015
                                                                                   MAILED FROM ZIPCODE 78701
CONNER, EARL GLENN               Tr. Ct. No. 542471-A                                                         WR-9,608-05
This is to advise that the Court has denied .without written order the application for
writ of habeas corpus. * v             *"--            7T<;•'..
                        .j/*                           "" *                                          Abel Acosta, Clerk
                               EARL GLENN CONNER
                               ELLIS I UNIT - TDC #540034
                               1697 FM 980                                                                   UTF
                               HUNTSVILLE, TX 77343 '



AAUBS3B      77343             **1111i-i I•! !-•"•• •l8Vi M'•I-"•ir- !••t-f111It•*• ii.I--*il-iiiIi'*"fir-"-«•I'